 1   Steven Plesser, State Bar No. 161615
     ROTHSCHILD, WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     Facsimile: (916) 640-0027
 4   Email: splesser@rwslaw.com
 5   Attorneys for Defendant
     Thomas Vanwinkle
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                                   Case No.: 2:18-CR-0096 JAM
12
                       Plaintiff,                               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS UNDER
13            vs.                                               SPEEDY TRIAL ACT; FINDINGS AND
                                                                ORDER
14   THOMAS VANWINKLE,
                                                                Date: November 13, 2018
15                     Defendant.                               Time: 9:15 a.m.
                                                                Judge: Hon. John A. Mendez
16
                                                           /
17

18            IT IS HEREBY STIPULATED by and between the parties hereto through their
19   respective counsel, Cameron Desmond, Assistant United States Attorney, attorney for
20   Plaintiff, and Steven B. Plesser, attorney for Defendant, that the status conference
21   currently set for November 13, 2018 should be continued until December 4, 2018, and to
22   exclude time between November 13, 2018 and December 4, 2018, under Local Code T4.
23            The parties agree and stipulate, and request that the Court find the following:
24                  1. Subsequent to negotiations between the parties, counsel for defendant
25                     recently received a plea agreement from the Government and requires
26                     additional time to review and consult with client regarding the proposed
27                     plea agreement.
28
                                                                1
     Vanwinkle, Thomas/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
 1                2. Counsel for defendant believes that failure to grant the above-requested
 2                     continuance would deny counsel the reasonable time necessary for effective
 3                     preparation, taking into account the exercise of due diligence.
 4                3. The government is unopposed to the request for the continuance.
 5                4. Based on the above-stated findings, the ends of justice served by continuing
 6                     the case as requested outweigh the interest of the public and the defendant in
 7                     a trial within the original date prescribed by the Speedy Trial Act.
 8                5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
 9                     3161, et seq., within which trial must commence, the time period of
10                     November 13, 2018 to December 4, 2018, inclusive, is deemed excludable
11                     pursuant to 18 U.S.C. section 3161(h)(7)(A), B(iv)[Local Code T4] because
12                     it results from a continuance granted by the Court at counsel’s request on
13                     the basis of the Court’s finding that the ends of justice served by taking such
14                     action outweigh the interest of the public and the defendant in a speedy trial.
15                6. Nothing in this stipulation and order shall preclude a finding that other
16                     provisions of the Speedy Trial Act dictate that additional time periods are
17                     excludable from the period within which a trial must commence.
18

19            IT IS SO STIPULATED.
20   Dated: November 9, 2018                       Respectfully submitted,
21
                                                            STEVEN B. PLESSER
22

23                                                          /s/ Steven B. Plesser
24                                                          STEVEN B. PLESSER
                                                            Attorney for Defendant, Thomas Vanwinkle
25

26

27

28
                                                                2
     Vanwinkle, Thomas/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
 1

 2
     Dated: November 9, 2018                       McGREGOR W. SCOTT

 3

 4                                                          /s/ Steven B. Plesser for:
 5                                                          CAMERON DESMOND
                                                            Assistant U.S. Attorney
 6                                                          Attorney for Plaintiff
 7

 8

 9
                                           FINDINGS And ORDER
10            IT IS SO FOUND AND ORDERED this 9th day of November, 2018.
11                                                          /s/ John A. Mendez___________________
12                                                          THE HONORABLE JOHN A. MENDEZ
                                                            United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                3
     Vanwinkle, Thomas/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
